157 S.W.3d 385 (2005)
KENNEX, L.L.C., Plaintiff/Appellant,
v.
FARM BUREAU TOWN AND COUNTRY INSURANCE COMPANY OF MISSOURI, Defendant/Respondent, and
Rich Presley, Defendant.
No. ED 84143.
Missouri Court of Appeals, Eastern District, Division Two.
March 8, 2005.
Stephen J. Nangle, St. Louis, MO, for appellant.
*386 T. Michael Ward, Robert L. Brady, Brown & James, P.C., St. Louis, MO, for respondent.
Before PATRICIA L. COHEN, P.J., KATHIANNE KNAUP CRANE, J. and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
This is an appeal from a judgment in defendant's favor on plaintiff's petition seeking a declaratory judgment and specific performance. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).